IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JOSHUA D. HICKEY,                        : No. 181 MM 2014
                                         :
                   Petitioner            :
                                         :
                                         :
             v.                          :
                                         :
                                         :
UNEMPLOYMENT COMPENSATION                :
BOARD OF REVIEW,                         :
                                         :
                   Respondent            :


                                      ORDER


PER CURIAM
      AND NOW, this 30th day of December, 2014, the Petition for Leave to File

Petition for Allowance of Appeal Nunc Pro Tunc is DENIED.